 



Exhibit 10.1
[l24311al2431190.gif]
January 21, 2007
Mr. Adelmo Lopez
P.O. Box 79
Greenhurst, NY 14742
Dear Al:
I am delighted to offer you the position of Chief Executive Officer, for Blair
Corporation. This offer is at the request of the Board of Directors and includes
the following total compensation package as a Grade 7 Executive Officer:

  •   A base annual salary of $440,000, paid biweekly.     •   Annual incentive
compensation which equates to: 25% of annual base salary paid assuming
“threshold” income is achieved, 50% of annual base salary paid assuming “target”
income is achieved, and 100% of annual base salary paid if “stretch” income in
achieved. Incentive compensation would be paid at the full year for 2007 based
on these opportunities for an executive officer grade 7, contingent on meeting
the minimum threshold requirements for EBIT and sales, and as approved by the
Compensation Committee.     •   A deferred cash compensation award in the amount
of $400,000, of which (i) $100,000, (the “First Award”) shall be payable on
July 21, 2008 (the “First Deferred Date”) (ii) the remaining $300,000 (the
“Second Award”) shall be payable on January 21, 2010, (the “Second Deferred
Date”). If you should voluntarily resign or you are terminated without “material
cause,” the award is forfeited. “Material cause” is herein defined as
insubordination, financial dishonesty against BLAIR, continued failure or
refusal to perform the duties assigned to you after notice and reasonable
opportunity to correct the performance, willful neglect of duties assigned to
you, or commission of an act of moral turpitude. In the event that you become
disabled or die on or before the First Deferred Date, you (or your heirs and/or
beneficiaries) will receive the First Award. In the event that you become
disabled or die on or before the Second Deferred Date, you (or your heirs and/or
beneficiaries) will receive the Second Award.     •   Participation in the 2007
Long Term Incentive Program as approved by the Compensation Committee, which
includes an equity grant of 9,600, shares of restricted stock, which vests in
equal increments over five years.     •   As a matter of course, you agree not
to disclose or use BLAIR confidential information for any purpose other than
performing your duties for BLAIR and will comply with Blair’s policies regarding
confidential information. This obligation extends during your employment with
BLAIR and after the date of termination of that employment. Also, for a period
of one year following the termination of your employment for any reason,
voluntary or involuntary, you will not work for any person or entity that
directly competes with BLAIR or solicit any BLAIR executive officer or director
for employment with another entity.

 



--------------------------------------------------------------------------------



 



  •   Unless otherwise expressly provided for or modified herein, you will
continue to receive the benefits, entitlements and be subject to the commitments
under your August 15, 2006 letter, a copy of which is attached hereto.

Sincerely,
/s/ CRAIG N. JOHNSON
Craig N. Johnson
Chairman, Board of Directors
CNJ/kst
The terms contained in this letter constitute the entire agreement between you
and BLAIR and there are no other terms or conditions that have been offered by
BLAIR to induce you to accept this offer. If the terms are agreeable to you,
please sign one copy of the letter in the appropriate space at the bottom and
return it to me directly.

     
/s/ ADELMO S. LOPEZ
  January 21, 2007  
Signature
  Date

Your signature above signifies your agreement and acceptance of our offer. As is
Blair’s policy, your employment will be “AT WILL” so that either you or the
Company may terminate your employment at any time and for any reason or no
reason.
- 2 -

 